     Case 1:19-cv-00957-KD-N Document 27 Filed 09/24/20 Page 1 of 1                     PageID #: 245


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

DANIEL MacARTHUR WILSON,                          )
AIS #00260779,                                    )
      Petitioner,                                 )
                                                  )
v.                                                )     CIVIL ACTION NO. 1:19-00957-KD-N
                                                  )
JOHN CROW, Warden,                                )
Easterling Correctional Facility,                 )
       Respondent.                                )

                                           JUDGMENT

        In accordance with the Order entered on this date, it is hereby ADJUDGED, ORDERED, and

DECREED that JUDGMENT is entered in favor of the Respondent and against Petitioner Daniel

MacArthur Wilson, such that this action under 28 U.S.C. § 2254 is DISMISSED without prejudice, and

such that Wilson is not entitled to a Certificate of Appealability or to appeal in forma pauperis.

        DONE and ORDERED this the 24th day of September 2020.

                                      /s/ Kristi K. DuBose
                                      KRISTI K. DuBOSE
                                      CHIEF UNITED STATES DISTRICT JUDGE
